Exhibit 10.4

 

EXECUTION VERSION 

 

 

 

 

 

 



 

 

TERMINATION AGREEMENT

 

by and between

 

HUNT INVESTMENT MANAGEMENT, LLC

 

and

 

HUNT COMPANIES FINANCE TRUST, INC.

 

Dated as of January 3, 2020

 

 

 

 

 

 

 

 

 

NO AGREEMENT, ORAL OR WRITTEN, REGARDING OR RELATING TO ANY OF THE MATTERS
COVERED BY THIS DRAFT AGREEMENT HAS BEEN ENTERED INTO BETWEEN THE PARTIES. THIS
DOCUMENT, IN ITS PRESENT FORM OR AS IT MAY BE HEREAFTER REVISED BY ANY PARTY,
WILL NOT BECOME A BINDING AGREEMENT OF THE PARTIES UNLESS AND UNTIL IT HAS BEEN
SIGNED BY ALL PARTIES.

 

 

 

TABLE OF CONTENTS

 

Page

 

Article I Definitions 1  Section 1.1 Definitions 1  Section 1.2 Interpretive
Provisions 4  Article II Termination and Release 5  Section 2.1 Termination of
Management Agreement; Waiver of Termination Fee. 5  Section 2.2 HIM Release 5 
Section 2.3 Covenant Not to Sue 6  Article III Transition Assistance 6  Section
3.1 Books and Records. 6  Section 3.2 Transition Under the Management Agreement
7  Section 3.3 Further Assurances 7  Section 3.4 Confidentiality 7  Section 3.5
Insurance 8  Section 3.6 Public Announcements 8  Article IV Representations and
warranties of HIM 8  Section 4.1 Organization and Qualification of HIM 8 
Section 4.2 Authority of HIM and Enforceability 8  Section 4.3 Non-Contravention
9  Section 4.4 Legal Proceedings; Governmental Orders. 9  Section 4.5 Compliance
With Laws 9  Section 4.6 Brokers 10  Article V Representations and warranties of
HCFT 10  Section 5.1 Organization and Qualification of HCFT 10  Section 5.2
Authority of HCFT and Enforceability 10  Section 5.3 Brokers 10  Article VI
Miscellaneous 10  Section 6.1 Expenses 10  Section 6.2 Notices 10  Section 6.3
Headings 11  Section 6.4 Severability 11  Section 6.5 Entire Agreement 11 

 





i 

 

 



Section 6.6 Schedules and Exhibits. 11  Section 6.7 Successors and Assigns 12 
Section 6.8 No Third-Party Beneficiaries 12  Section 6.9 Amendment and
Modification; Waiver 12  Section 6.10 Mutual Drafting 12  Section 6.11 Governing
Law 12  Section 6.12 Consent to Jurisdiction and Service of Process. 12  Section
6.13 WAIVER OF JURY TRIAL 13  Section 6.14 Specific Performance 13  Section 6.15
Counterparts 13  Section 6.16 Non-recourse  

 

 

 

ii 

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT, dated as of January 3, 2020 (this “Agreement”), is
made and entered into by and between Hunt Investment Management, LLC, a Delaware
limited liability company (“HIM”), and Hunt Companies Finance Trust, Inc. (f/k/a
Five Oaks Investment Corp.), a Maryland corporation (“HCFT”).

 

RECITALS

 

WHEREAS, HIM and HCFT are party to that certain Management Agreement, dated as
of January 18, 2018, as modified by that certain Support Agreement, dated as of
March 18, 2019, by and between HCFT and HIM (the “Management Agreement”), by and
between HIM and HCFT, pursuant to which HIM provides external management and
other advisory services to HCFT (the “Business”);

 

WHEREAS, HIM and HCFT desire to terminate the Management Agreement (the
“Termination”);

 

WHEREAS, HIM and HCFT have agreed that the Termination will not trigger payment
of any Termination Fee (as such term is defined in the Management Agreement) and
HIM desires to hereby irrevocably waive any right to receive a Termination Fee;

 

WHEREAS, immediately following the Termination, HCFT has agreed to enter into a
new Management Agreement, dated as of the date hereof, by and between OREC
Investment Management, LLC, a Delaware limited liability company (“ORIX”), and
HCFT (the “New Management Agreement”), which will govern the terms upon which
ORIX will provide external management and other advisory services to HCFT from
and after the Termination; and

 

WHEREAS, HIM has agreed to enter into a Transition Agreement with ORIX which
provides, among other things, that HIM will provide certain transition
assistance to ORIX in connection with ORIX becoming the new external manager of
HCFT (the “Transition Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement,
intending to be legally bound, agree as follows:

 

Article I
Definitions

 

Section 1.1 Definitions. The following capitalized terms shall have the
following meanings for all purposes of this Agreement:

 

“Action” means any action, cause of action, claim, demand, arbitration, hearing,
charge, complaint, examination, indictment, litigation, suit, inquiry, audit,
notice of violation, proceeding, citation, summons, subpoena or investigation of
any nature, civil, criminal, administrative, regulatory or otherwise, whether at
law or in equity.

 

 1

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, such specified Person. For the purposes of this definition, the term
“control,” when used with respect to any specified Person, means the power to
direct or cause the direction of the management or policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
correlative meanings.

 

“Agreement” has the meaning set forth in the preamble.

 

“Announcement” has the meaning set forth in ‎Section 3.6.

 

“Books and Records” means originals, or where not available, copies, of all
books and records relating in any way to Business, the Management Agreement
(including HIM’s performance of services thereunder) or HCFT, including books of
account, ledgers and general, financial and accounting records, Tax returns (or
portions thereof), machinery and equipment maintenance files, customer and
distributor lists, customer and distributor purchasing histories, price lists,
distribution lists, supplier lists, production data, sourcing data, quality
control records and procedures, customer complaints and inquiry files, research
and development files, records and data (including all correspondence with any
Governmental Authority), sales material and records (including pricing history,
total sales, terms and conditions of sale, sales and pricing policies and
practices), strategic plans, internal financial statements, marketing and
promotional surveys, material and research and files.

 

“Business” has the meaning set forth in the recitals.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York are authorized or required by
Law to close.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Contract” means any contract, agreement, indenture, note, bond, loan, lease,
sublease, conditional sales contract, mortgage, license, sublicense, franchise
agreement, obligation, right, instrument, promise, undertaking, commitment or
other binding arrangement or understanding (in each case, whether written or
oral).

 

“Enforceability Exceptions” means (a) any applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws affecting
creditors’ rights generally and (b) general principles of equity.

 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

 2

 

“HCFT” has the meaning set forth in the preamble.

 

“HIM” has the meaning set forth in the preamble.

 

“HIM’s Knowledge” or any other similar knowledge qualification, means the actual
or constructive knowledge of any of Jim Flynn, Mike Larsen or Paul Donnelly, in
each case, after due inquiry.

 

“Investment Advisers Act” means the Investment Advisers Act of 1940, as amended.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Liability” means any liability, obligation, debt or commitment of whatever kind
or nature whatsoever (whether known or unknown, whether asserted or unasserted,
whether absolute or contingent, whether accrued or unaccrued, whether matured or
unmatured, whether liquidated or unliquidated and whether due or to become due
or otherwise) regardless of when arising.

 

“Management Agreement” has the meaning set forth in the recitals.

 

“New Management Agreement” has the meaning set forth in the recitals.

 

“ORIX” has the meaning set forth in the recitals.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

“Representative” means, with respect to any Person, any and all managers,
directors, officers, employees, trustees, control persons, partners,
stockholders, equity holders, members, consultants, financial advisors, counsel,
accountants and other agents of such Person.

 

“Tail Policy” has the meaning set forth in ‎Section 3.5.

 

“Taxes” means (a) all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, documentary, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind whatsoever; (b) any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties; and (c) any
Liability in respect of the items described in clauses (a) and (b) payable by
reason of successor, transferee or other Liability, operation of law, Treasury
Regulations under section 1502 of the Code, or by contract, indemnity or
otherwise.

 

 3

 

“Transition Agreement” has the meaning set forth in the recitals.

 

“Treasury Regulations” means the Treasury regulations promulgated under the
Code.

 

Section 1.2 Interpretive Provisions. Unless the express context otherwise
requires:

 

(a)       the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement;

 

(b)       words defined in the singular shall have a comparable meaning when
used in the plural, and vice versa;

 

(c)       the words “Dollars” and “$” mean U.S. dollars;

 

(d)       references herein to a specific Article, Section, Subsection, Recital,
Schedule or Exhibit shall refer, respectively, to Articles, Sections,
Subsections, Recitals, Schedules or Exhibits of this Agreement or the Disclosure
Schedules or Exhibits attached hereto;

 

(e)       wherever the word “include,” “includes” or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;

 

(f)       references herein to any gender shall include each other gender;

 

(g)       references herein to any Person shall include such Person’s heirs,
executors, personal representatives, administrators, successors and assigns;
provided, however, that nothing contained in this clause (g) is intended to
authorize any assignment or transfer not otherwise permitted by this Agreement;

 

(h)       references herein to a Person in a particular capacity or capacities
shall exclude such Person in any other capacity;

 

(i)       with respect to the determination of any period of time, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”;

 

(j)       the word “or” shall be disjunctive but not exclusive;

 

(k)       references herein to any Law shall be deemed to refer to such Law as
amended, reenacted, supplemented or superseded in whole or in part and in effect
from time to time and also to all rules and regulations promulgated thereunder;

 

(l)       references herein to any Contract, instrument or other document mean
such Contract, instrument or document as amended, supplemented or modified
(including any waiver thereto) in accordance with the terms thereof, except that
with respect to any Contract listed on any schedule hereto, all such amendments,
supplements or modifications must also be listed on such schedule; and

 

 4

 

(m)       any reference to “ordinary course of business” will be interpreted to
mean “ordinary course of business consistent with past practice.”

 

Article II
Termination and Release

 

Section 2.1 Termination of Management Agreement; Waiver of Termination Fee.

 

(a)       Subject to the terms and conditions set forth herein, effective as of
the execution of this Agreement, the Management Agreement is hereby terminated
by mutual agreement of HCFT and HIM; provided, however, that HCFT and HIM hereby
agree that Section 10 of the Management Agreement (provided, that HCFT’s
surviving indemnification obligations shall solely be with respect to Losses (as
defined in the Management Agreement) (i) arising from claims brought by HCFT or
third parties against HIM or its Affiliates (excluding claims brought against
HIM or its Affiliates for the payment of fees, costs or expenses for services
performed on or prior to the date hereof) relating to the Management Agreement
and (ii) which are otherwise indemnifiable under the terms of Section 10 of the
Management Agreement, as modified by the foregoing) and Sections 6 (Records;
Confidentiality), 16 (Action Upon Termination) and 18(f) (GOVERNING LAW) of the
Management Agreement shall survive the Termination in accordance with the terms
of the Management Agreement (the “Surviving Provisions”).

 

(b)       Upon the entry into this Agreement, HCFT shall pay to HIM an amount
equal to $1,024,922.20, which amount represents all accrued and unpaid fees and
reimbursements required to be paid under the Management Agreement through the
date hereof.

 

(c)       Upon receipt of the payment specified in ‎Section 2.1‎(b), HIM hereby
releases HCFT from any and all claims HIM or its Affiliates may have in respect
of any fees or reimbursements under the Management Agreement. The foregoing
shall not in any way limit or modify HCFT’s indemnification obligations under
Section 10 of the Management Agreement (subject to the terms of this Agreement
and limitations set forth in Section 2.1(a)).

 

(d)       HIM hereby irrevocably waives any and all right or interest that HIM
may have to receive a Termination Fee (as such term is defined in the Management
Agreement) under the Management Agreement in connection with the Termination or
the transactions contemplated hereby. HIM acknowledges and agrees that it has no
right to receive a Termination Fee under the Management Agreement.

 

Section 2.2 HIM Release. HIM, on behalf of itself and its controlled Affiliates
and their successors and assigns hereby releases, acquits and forever discharges
HCFT and each of its Affiliates, stockholders, members, directors, officers,
employees, agents, representatives or advisors shareholders, members, partners,
managers, directors, officers and employees, in their capacities as such, and
each of their respective successors and assigns from any and all claims,
demands, damages, actions, causes of action, rights, costs, losses, expenses,
compensation or suits in equity, of whatsoever kind or nature, occurring or
arising at any time through and including the date hereof with respect to the
Management Agreement; provided, however, that

 

 5

 

the release included in this ‎Section 2.2 shall not include (i) the right to
enforce the Surviving Provisions or (ii) the right to assert any affirmative
defenses, indemnity claims under Section 10 of the Management Agreement (subject
to the terms of this Agreement) or counterclaims, in each case, in connection
with any claim brought against HIM or its Affiliates relating to the Management
Agreement, whether occurring or arising at, prior to or after the date hereof
(clauses (i) and (ii), the “Excluded Matters”).

 

Section 2.3 Covenant Not to Sue. Other than any Action or proceeding to enforce
the terms of this Agreement or relating to the Excluded Matters, HIM hereby
agrees not to encourage, solicit, initiate, institute, commence, continue, file,
or otherwise prosecute, directly or indirectly, or through third parties, any
lawsuit, Action, claim, demand, or legal proceeding, for or arising out of or
relating to the Management Agreement.

 

Article III
Transition Assistance

 

Section 3.1 Books and Records.

 

(a)       Subject to the Surviving Provisions and ‎Section 3.1(c), HIM will make
its Books and Records available to any external manager of HCFT.

 

(b)       For a period of 18 months from the Termination, subject to ‎Section
3.1(c), HIM shall (i) retain and reasonably make available to HCFT and its
Affiliates and Representatives (including any then external manager of HCFT)
copies of all information related to the Business or HCFT, (ii) respond promptly
to the reasonable requests of HCFT and its Affiliates and Representatives
(including any then external manager of HCFT) for information regarding the
Business or HCFT, including in connection with the assessment or audit of
internal control of financial reporting and management’s assessment thereof,
Tax, litigation and other appropriate matters, (iii) reasonably cooperate with
HCFT and its Affiliates and Representatives (including any then external manager
of HCFT) and take all reasonable steps requested by HCFT and its Affiliates and
Representatives (including any then external manager of HCFT) to assist in
making an orderly transition to a new external manager of HCFT of the functions
performed by HIM for HCFT and (iv) promptly make available the personnel of HIM
(to the extent still employed by HIM) regarding the foregoing, to the extent
such activities are at reasonable times and places and do not interfere with the
performance of their employment duties.

 

(c)       Notwithstanding anything to the contrary set forth herein, HIM shall
not be required to, or cause its controlled Affiliates, to deliver or make
available any Books and Records where such delivery would (i) jeopardize the
attorney-client, work product or other legal privilege of HIM, (ii) contravene
any applicable Law (including any applicable law related to the confidentiality
of individual performance or evaluation records, medical histories or other
personnel-related information) or Governmental Order or (iii) materially breach
or otherwise give a third party the right to terminate or accelerate material
rights under a contract to which HIM or any of its Affiliates is a party or
otherwise bound (other than any such contract to which HCFT or any of its
Affiliates (other than HIM and its Affiliates) is also a party or otherwise
bound or for which HCFT had an obligation to reimburse HIM for any fees or
reimbursement incurred thereunder); provided that in each case, HIM shall: (A)
give reasonable notice to HCFT

 

 6

 

of the fact that it is withholding any Books and Records pursuant to this
‎Section 3.1(c), (B) inform HCFT with sufficient detail of the reason for such
restriction or prohibition, and (C) use its reasonable best efforts to cause the
Books and Records that are subject to such restriction or prohibition to be
provided in a manner that would not reasonably be expected to violate such
restriction or prohibition, including using reasonable best efforts to obtain a
waiver of any such liability or third party right; and provided further that (x)
the auditors and accountants of HIM or its Affiliates shall not be obligated to
make any work papers (to the extent extant) available to any Person unless and
until such Person has signed a customary agreement relating to such access to
work papers in form and substance reasonably acceptable to such auditors or
accountants, and (y) if the parties are in an adversarial relationship in
litigation or arbitration, the furnishing of Books and Records in accordance
with this Section 3.1 shall be subject to applicable rules relating to
discovery.

 

Section 3.2 Transition Under the Management Agreement. From and after the
Termination, HIM shall take, and shall cause its controlled Affiliates and
Representatives to take, the actions set forth in Sections 16(a) through 16(c)
of the Management Agreement without any further compensation therefor.

 

Section 3.3 Further Assurances. From and after the Termination, each of the
parties hereto shall, and shall cause its controlled Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances, and
take such further actions as may be reasonably required to carry out the
provisions hereof.

 

Section 3.4 Confidentiality. From and after the Termination, subject to Section
3.6 with respect to public announcements, except as may be required by
applicable Law, Governmental Order or court process, without the prior written
consent of HCFT, HIM shall, and shall cause its controlled Affiliates and
subsidiaries to, hold, and shall use its reasonable best efforts to cause its
and their respective Representatives to hold in confidence and not use for any
purpose whatsoever (including for its own benefit or for the benefit of any
third-party) any and all information, whether written or oral, concerning the
Business or HCFT, except to the extent that HIM can show that such information:
(a) is generally available to and known by the public through no fault of HIM,
any of its subsidiaries or controlled Affiliates or their respective
Representatives; or (b) is lawfully acquired by HIM, any of its subsidiaries or
controlled Affiliates or their respective Representatives from and after the
Termination from sources which are not prohibited from disclosing such
information by a legal, contractual or fiduciary obligation. If HIM, any of its
subsidiaries or any of their controlled Affiliates or their respective
Representatives are compelled to disclose any information by judicial or
administrative process or by other requirements of Law, HIM shall promptly
notify HCFT and any external manager of HCFT in writing, to the extent legally
permissible, and shall disclose only that portion of such information which HIM
is advised by its counsel in writing is legally required to be disclosed;
provided, that, if requested by HCFT or any then external manager of HCFT, HIM
shall, and shall cause its subsidiaries, controlled Affiliates and its and their
respective Representatives to cooperate in all reasonable respects with HCFT’s
efforts to obtain an appropriate protective order or other reasonable assurance
that confidential treatment will be accorded such information. For purposes of
this ‎Section 3.4, Representatives shall not include stockholders, equity
holders or members who are not otherwise covered within another category of
Persons under the definition of Representatives.

 

 7

 

Section 3.5 Insurance. At or prior to the Termination, HIM shall, at its sole
cost and expense, purchase the following “tail” liability insurance coverage
(each, a “Tail Policy”). Each Tail Policy shall provide for coverage for a
period of six years following the Termination related to, arising from or in
connection with any of HIM’s acts or omissions in connection with the Management
Agreement or its performance of services as “Manager” thereunder prior to the
Termination. Each Tail Policy shall provide the coverage and limits contained in
the policies in force immediately prior to the Termination, which coverage and
limits are set forth on Schedule 3.5. HCFT and any external manager of HCFT (and
its successors and assigns) shall be additional named insureds and direct
third-party beneficiaries to each Tail Policy, and HIM agrees not to take any
action to limit, impair or circumvent any Tail Policy, including, to the extent
required, failing to maintain its limited liability company existence.

 

Section 3.6 Public Announcements. HIM and HCFT agree that the initial press
release with respect to this Agreement and the transactions contemplated hereby
shall be in the form set forth on Exhibit A hereto (the “Announcement”).
Thereafter, HIM agrees and acknowledges that it will, and will cause its
controlled Affiliates to, consult with HCFT before issuing, and give HCFT the
opportunity to review and comment upon, and agree to the terms of, any press
release or other public statement before making any such public statements, in
each case, with respect to this Agreement or HCFT, and shall not, and shall
cause its controlled Affiliates not to, issue any such press release or make any
such public statement prior to such consultation and agreement, except as may be
required by applicable Law, Governmental Order, court process or the rules and
regulations of any national securities exchange, or national securities
quotation system. For the avoidance of doubt, nothing herein will restrict HCFT
from making any public statement or issuing any press release, provided that
HCFT shall provide HIM the opportunity to review and comment on any press
release with respect to this Agreement and the transactions contemplated hereby
to the extent HIM or its Affiliates are identified by name in the press release
and the contents of any such press release are inconsistent with the
Announcement or any other public statements or press releases made by HCFT or
HIM in compliance with this ‎Section 3.6.

 

Article IV
Representations and warranties of HIM

 

Except as set forth in the correspondingly numbered of the Disclosure Schedules,
HIM represents and warrants to HCFT that the statements contained in this
‎Article IV are true and correct as of the date hereof.

 

Section 4.1 Organization and Qualification of HIM. HIM is a limited liability
company, duly organized, validly existing and in good standing under the Laws of
the State of Delaware. There are no bankruptcy, insolvency, reorganization or
arrangement proceedings commenced (or, to HIM’s Knowledge, threatened) by any
Person, or pending that involve HIM or its controlled Affiliates.

 

Section 4.2 Authority of HIM and Enforceability. HIM has full limited liability
company power and authority to execute, deliver and perform this Agreement, to
carry out its obligations hereunder and to consummate the transactions
contemplated hereby

 

 8

 

(including, for the avoidance of doubt, the Termination). The execution,
delivery and performance by HIM of this Agreement and the consummation by HIM of
the transactions contemplated hereby have been duly and validly authorized by
all necessary limited liability company action on the part of HIM, and no other
limited liability company action on the part of HIM or its board of directors or
managers, management committee, members or any equity holder is necessary to
authorize the execution, delivery and performance by HIM of this Agreement. This
Agreement has been duly executed and delivered by HIM and, assuming due
execution and delivery by each other party hereto, constitutes the legal, valid
and binding obligation of HIM, enforceable against HIM in accordance with its
terms, subject to the Enforceability Exceptions. The entry into this Agreement
and the Transition Agreement does not violate any of the applicable provisions
of the Investment Company Act or the Investment Advisers Act.

 

Section 4.3 Non-Contravention. The execution, delivery and performance by HIM of
this Agreement and the consummation of the transactions contemplated hereby do
not and will not: (a) conflict with or result in a violation or breach of, or
default under (or an event which, with the giving of notice or the passage of
time, or both, would constitute a breach), require any consent, authorization,
approval or exemption by, any Person under, or give to others any rights of
termination or amendment under, any provision of the certificate of formation,
limited liability company agreement or other organizational documents of HIM;
(b) conflict with or result in a violation or breach of any provision of any Law
or Governmental Order applicable to HIM; (c) require the consent, notice or
other action by any Person under, conflict with, result in a violation or breach
of, constitute a default or an event that, with or without notice or lapse of
time or both, would constitute a default under, result in the acceleration of,
or create in any party, the right to accelerate, terminate, modify or cancel any
Contract to which HIM is a party, or by which any of its assets or properties
may be bound or affected and which has not been obtained on or prior to the date
hereof; or (d) result in the creation or imposition of any encumbrance on HIM or
HCFT. Assuming the accuracy of the representations and warranties in Article V,
this Agreement is adequate and sufficient to complete the Termination, and no
further action on the part of any Person (including HCFT or its board of
directors or shareholders) is required to effect the Termination.

 

Section 4.4 Legal Proceedings; Governmental Orders.

 

(a)       There are no Actions pending or, to HIM’s Knowledge, threatened
against HIM or any of its assets, properties or businesses by any Person,
including any Actions that challenge or seek to prevent, enjoin or otherwise
delay the transactions contemplated by this Agreement. No event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.

 

(b)       There are no outstanding Governmental Orders and no unsatisfied
judgments, penalties or awards against, relating to or affecting HIM or any of
its assets, properties or businesses.

 

Section 4.5 Compliance With Laws. HIM has complied, and is in compliance in all
material respects, with all Laws applicable or related to it or its properties
or assets, the

 

 9

 

Business, HCFT and the Management Agreement (including in connection with HIM’s
performance of services as “Manager” thereunder).

 

Section 4.6 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of HIM.

 

Article V
Representations and warranties of HCFT

 

HCFT represents and warrants to HIM that the statements contained in this
‎Article V are true and correct as of the date hereof.

 

Section 5.1 Organization and Qualification of HCFT. HCFT is a corporation, duly
incorporated, validly existing and in good standing under the Laws of the State
of Maryland.

 

Section 5.2 Authority of HCFT and Enforceability. HCFT has full corporate power
and authority to execute, deliver and perform this Agreement, to carry out its
obligations hereunder. The execution, delivery and performance by HCFT of this
Agreement, and the consummation of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action on the part
of HCFT, and no other corporate action on the part of HCFT or its board of
directors, members or any equity holder is necessary to authorize the execution,
delivery and performance by HCFT of this Agreement. This Agreement has been duly
executed and delivered by HCFT and, assuming due execution and delivery by each
other party hereto, constitutes the legal, valid and binding obligation of HCFT,
enforceable against HCFT in accordance with its terms, subject to the
Enforceability Exceptions.

 

Section 5.3 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
HCFT, which would give rise to any Liability of HIM after the Termination.

 

Article VI
Miscellaneous

 

Section 6.1 Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including fees and disbursements of counsel, financial advisors
and accountants, incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.

 

Section 6.2 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or

 

 10

 

registered mail, return receipt requested, postage prepaid. Such communications
must be sent to the respective parties at the following addresses (or at such
other address for a party as shall be specified in a notice given in accordance
with this ‎Section 6.2):

 

If to HIM:

 

Hunt Investment Management, LLC
c/o Hunt Companies, Inc.
980 North Michigan Avenue, Suite 1150
Chicago, Illinois 60611
Attention: Kara E. Harchuck 

   General Counsel 

Email:        kara.harchuck@huntcompanies.com

 

If to HCFT:

 

HCFT Investment Corp.
540 Madison Avenue, 19th Floor
New York, NY 10022
Attention: Secretary of the Board of Directors

 

Section 6.3 Headings. The headings in this Agreement are for reference only, and
shall not affect the interpretation of this Agreement.

 

Section 6.4 Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 6.5 Entire Agreement. This Agreement constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein and therein, and supersede all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter.

 

Section 6.6 Schedules and Exhibits. Any matter, information or item disclosed in
the Schedules delivered under any specific representation, warranty or covenant
or Schedule number hereof shall be deemed to have been disclosed for all
purposes of this Agreement, in response to all representations, warranties or
covenants in this Agreement, solely to the extent the applicability of such
matter, information or item disclosed is apparent based on a plain reading of
such disclosure without reference to extrinsic documentation. The Schedules and
Exhibits hereto are hereby incorporated into this Agreement, and are hereby made
a part hereof as if set out in full in this Agreement.

 



 11

 

 

Section 6.7 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

Section 6.8 No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

Section 6.9 Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 6.10 Mutual Drafting. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement.

 

Section 6.11 Governing Law. This Agreement and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in, or in connection with, this Agreement or
as an inducement to enter into this Agreement), shall be governed by the
internal laws of the State of New York.

 

Section 6.12 Consent to Jurisdiction and Service of Process.

 

(a)       Other than an Action by any party or any external manager of HCFT, in
each case, for equitable relief as set forth in ‎Section 6.12(b), any Action
seeking to enforce any provision of, or, directly or indirectly arising out of
or in any way relating to, this Agreement or the transactions contemplated
hereby shall be brought in a federal or state court located in the State of New
York, in each case, located in the Borough of Manhattan in the county of New
York, and each of the parties hereby irrevocably consents to the exclusive
jurisdiction of such courts in any such Action and irrevocably waives, to the
fullest extent permitted by Law, any objection that it may now or hereafter have
to the laying of the venue of any such Action in any such court or that any such
Action brought in any such court has been

 

 12

 

brought in an inconvenient forum. Process in any such Action may be served on
any party anywhere in the world, whether within or without the jurisdiction of
any such court. Without limiting the foregoing, each party agrees that service
of process on such party as provided in ‎Section 6.2 shall be deemed effective
service of process on such party.

 

(b)       Nothing contained in ‎Section 6.12(a) shall limit the right of a party
hereto to take any Action against any other party hereto in any court of
competent jurisdiction for the purposes of seeking any equitable remedy or
relief, including injunctions, rescission or specific performance, nor shall the
taking of any such Action by a party hereto in one or more jurisdictions
preclude the taking of any such Action in any other jurisdiction (whether
concurrently or not) if and to the extent permitted by Law.

 

Section 6.13 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT, AND THE OTHER
PARTIES HERETO, HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 6.14 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by them in accordance with the terms hereof or were otherwise
breached and that each party hereto shall be entitled to an injunction or
injunctions to prevent breaches of the provisions hereof and to specific
performance of the terms hereof, in addition to any other remedy at law or
equity, and the parties hereby waive any requirement for the posting of any bond
or similar collateral in connection herewith.

 

Section 6.15 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

Section 6.16 Non-recourse. This Agreement may only be enforced against, and any
claim, action, suit or other legal proceeding based upon, arising out of, or
related to this Agreement, or the negotiation, execution or performance of this
Agreement, may only be brought against the entities that are expressly named as
parties hereto and then only with respect to the specific obligations set forth
herein with respect to such party. No past, present or future

 

 13

 

director, officer, employee, incorporator, manager, member, partner,
stockholder, Affiliate, agent, attorney or other Representative of any party or
of any Affiliate of any party, or any of their successors or permitted assigns,
shall have any liability for any obligations or liabilities of any party hereto
under this Agreement or for any claim, action, suit or other legal proceeding
based on, in respect of or by reason of the transactions contemplated hereby.

 

[Signature Pages Follow]

 

 14

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 



 



  HUNT INVESTMENT MANAGEMENT, LLC           By /s/ Paul Donnelly     Name: Paul
Donnelly     Title: General Counsel

 

 

 

 

[Signature Page to Termination Agreement]

 





 

 

 









  HUNT COMPANIES FINANCE TRUST, INC.           By /s/ James P. Flynn     Name:
James P. Flynn     Title: Chief Executive Officer

 











 





 

[Signature Page to Termination Agreement]

 

 

 

Exhibit A

Announcement

 

(Please see attached.)

 



 

 



 

 